MEMORANDUM **
Idaho state prisoner Lance Conway *600Wood appeals pro se from the district court’s grant of partial summary judgment under Federal Rule of Civil Procedure 54(b) in favor of prison optometrists, Dr. Lundgren and Dr. Antonie, in his 42 U.S.C. § 1983 action alleging deliberate indifference to his medical needs. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, Beene v. Terkune, 380 F.3d 1149, 1150 (9th Cir.2004), and we affirm.
The district court properly granted summary judgment on Wood’s claim that Dr. Lundgren and Dr. Antonie provided inadequate medical care. See Jackson v. McIntosh, 90 F.3d 330, 332 (9th Cir.1996) (difference of opinion between prisoner-plaintiff and physician does not amount to deliberate indifference).
Because Wood makes no argument on appeal challenging the district court’s grant of summary judgment on his claim regarding vaccinations, he has waived the right to challenge that portion of the order. See Indep. Towers of Washington v. Washington, 350 F.3d 925, 929 (9th Cir.2003).
Wood’s remaining contentions lack merit.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.